I would like first
of all to extend my sincere congratulations to Mr. Jean
Ping on his assumption of the presidency of General
Assembly at its fifty-ninth session. I have every
confidence that he will meet with distinction the
challenges of his eminent office. I would also like to
take this opportunity to pay tribute to his predecessor,
Mr. Julian Robert Hunte, as well as to Secretary-
General Kofi Annan.
The past year has been marked by a series of
atrocious terrorist attacks. The stark reality is that no
people or nation is safe from the spectre of
international terrorism. Through their cowardly acts,
terrorists seek to generate chaos and fear, raining
violence upon the innocent — even children, as we so
27

painfully and clearly witnessed in the recent tragedy in
Beslan, Russia. I would like to take this opportunity to
extend my sincere sympathy to all those affected by
terrorist attacks around the world.
The Republic of Korea has been no exception in
its exposure to heinous terrorist attacks. In particular,
we experienced, with deep sorrow and pain, the loss of
a Korean — a victim of such savagery — in Iraq in
June this year. There can be no justification whatsoever
for such brutality and cruel disregard for human life.
That inhuman act has only bolstered our determination
to rid the world of the dark cloud of terrorism. The
Republic of Korea remains firm in its conviction that
the international community must never give in to the
demands of terrorists.
The fight against terrorism calls for unity in the
international community, with the United Nations in
the lead, as well as the enhanced ability of each
individual Member State to combat terrorism.
Iraq still remains a very pressing security concern
for the international community. The inauguration of
an interim Government and the transfer of sovereignty
set in motion the process of political transition towards
a new era of democracy for the Iraqi people. The
United Nations has a wealth of experience to offer Iraq
in the process of its political normalization and
national rehabilitation. The transition cannot proceed
smoothly, however, without the restoration of order. To
that end, the assistance of the international community
is vital.
The Republic of Korea has been actively
participating in international efforts to build a peaceful,
democratic and prosperous Iraq. We strongly believe
that stability in Iraq is vital for peace and security in
the Middle East and beyond. In implementation of
Security Council resolutions 1511 (2003) and 1546
(2004), we are in the process of dispatching 3,600
troops to the multinational forces in Iraq. The aim of
this is to assist the Iraqi people’s efforts aimed at
rehabilitation and reconstruction. We have also pledged
to contribute $260 million to that end, focusing on
areas such as health, education, capacity-building, job
creation and the provision of electricity.
Terrorism lends renewed urgency to our common
endeavour to halt the proliferation of weapons of mass
destruction and their means of delivery. In particular,
this year’s revelations about a nuclear black-market
network in Asia have alerted the international
community to the danger of nuclear weapons falling
into terrorist hands. Faced with this new kind of threat
to nuclear non-proliferation, the international
community must work to close the loopholes in the
existing non-proliferation regime. Against that
backdrop, my Government strongly supports Security
Council resolution 1540 (2004) on non-proliferation,
adopted by the Council in April this year.
The Republic of Korea has actively participated
in the efforts of the international community in the
non-proliferation field. In February this year, we
became the thirty-ninth country to ratify the Additional
Protocol to the Safeguards Agreement. In June, we
joined the Group of Eight (G8) Global Partnership
against the Spread of Weapons and Materials of Mass
Destruction in order to support joint efforts to stem the
spread of deadly arsenals. We held the chairmanship of
the Nuclear Suppliers Group for the year 2003-2004,
and we will also host the plenary meeting of the
Missile Technology Control Regime in Seoul next
month. These are just a few facts that attest to my
Government’s unwavering commitment to the cause of
the non-proliferation of weapons of mass destruction.
Given such a solid commitment on our part, my
Government reported the recent discoveries about past
scientific experiments involving nuclear materials in
my country pursuant to the additional protocol to the
safeguards agreement with the International Atomic
Energy Agency (IAEA). The experiments were
isolated, laboratory-scale research activities that a few
scientists conducted on their own for purely
experimental purposes. In good faith and with full
transparency, my Government has been providing full
cooperation to the IAEA in its activities to review and
verify our declarations on nuclear research activities.
Renewing and reaffirming our commitment to
nuclear non-proliferation and the peaceful use of nuclear
energy, the Government of the Republic of Korea
announced the following “Four Principles for the
Peaceful Use of Nuclear Energy” on 18 September 2004.
First, the Republic of Korea reaffirms that it has
no intention of developing or possessing nuclear
weapons. Secondly, the Republic of Korea will firmly
maintain nuclear transparency and will strengthen our
cooperation with the international community to this
end. Thirdly, the Republic of Korea will faithfully
abide by the norms set out in agreements on nuclear
non-proliferation, including the Treaty on the Non-
28

Proliferation of Nuclear Weapons (NPT) and the Joint
Declaration on the Denuclearization of the Korean
Peninsula. Fourthly, on the basis of international trust
and with the highest level of transparency, the Republic
of Korea will continue to expand the peaceful use of
nuclear energy.
I would now like to turn to one of the most
important tasks that lie ahead: resolving the North
Korean nuclear issue. The Government of the Republic
of Korea has been actively engaged in the efforts to
bring about a peaceful resolution to this issue through
the six-party talks process. The Republic of Korea
firmly believes that the expeditious resolution of the
North Korean nuclear issue is in the best interests of all
the participants in the six-party talks, including the
Democratic People’s Republic of Korea. The resolution
of this issue will certainly have a positive impact on
the global nuclear non-proliferation regime. It will also
have a profound effect on the relations between North
Korea and the other countries participating in the six-
party talks.
Upon the resolution of the nuclear issue, North
Korea would indeed be able to become a full-fledged
member of the international community, enabling it to
gain all the accompanying benefits. It is our fervent
wish that the Democratic People’s Republic of Korea
will make a strategic decision to forgo all its nuclear-
weapon programmes, including its uranium enrichment
programmes, in a thorough and transparent manner.
The Government of the Republic of Korea also
strongly hopes that the fourth round of talks will be
held as soon as possible, so that we can engage in
substantive discussions on concrete steps toward the
denuclearization of the Korean peninsula.
While seeking a peaceful resolution to the North
Korean nuclear issue, the Korean Government is
working hard to ensure the steady improvement of
inter-Korean relations. Indeed, Government-level
meetings have been institutionalized and as many as 90
such meetings have been held over the past two years.
Impressive progress is also being made on major
projects for economic cooperation. In particular, the
start of operations at the Gaesong industrial complex,
scheduled for later this year, will be a significant
achievement in inter-Korean cooperation.
As a result of such efforts, we believe that inter-
Korean exchanges and cooperation have now advanced
to a point from which there is no turning back. The rise
of such inter-Korean interaction and interdependence
will certainly contribute to peace and prosperity on the
Korean peninsula and beyond.
There are no easy answers to the many problems
the world now faces, and poverty is at the top of that
list. The roots of poverty run deep, with no simple
solution in sight. A large part of the human population
still languishes in abject poverty, presenting a serious
stumbling block to the achievement of our shared goal
of lasting peace and prosperity for all.
Four years ago, the leaders of the world pledged
to reduce by half the proportion of people living in
poverty and hunger by the year 2015 as part of the
Millennium Development Goals. However, at this
point, the gap between the objectives and the tangible
progress we have made remains wide. It is our sincere
hope that the 2005 high-level meeting to review the
progress made in the implementation of the Goals will
serve to renew our commitment to the world’s poor.
Political will is the key.
Over the past year, the United Nations has
continued its efforts to realize our common aspirations
for the promotion of human rights, freedom and well-
being. While persevering in its quest to make human
rights universal, the United Nations has exerted special
efforts to enable the most vulnerable of our fellow human
beings to enjoy the rights and freedoms that should be
guaranteed to all. In particular, much progress has been
made in the endeavours to draft a convention to
promote the rights of persons with disabilities.
The Government of the Republic of Korea
strongly supports global action to strengthen the values
of human rights and democracy around the world. Just
last week in Seoul, we organized a seminar on good
governance practices for the promotion of human
rights, in conjunction with the Office of the United
Nations High Commissioner for Human Rights and the
United Nations Development Programme.
Next year in Seoul, my Government will also
host the Sixth Global Forum on Reinventing
Government, in cooperation with the United Nations.
We are convinced that this Forum will serve as a useful
venue for the exchange of experience in Government
innovations aimed at enhancing participation and
transparency in governance.
We also support the United Nations in reaching
out to people in distress in many corners of the world
29

and providing life-saving assistance to millions of
refugees and others displaced by conflicts and natural
disasters. We share the concern of the international
community over the humanitarian crisis unfolding in
Darfur, Sudan. Security Council resolution 1564 (2004)
should be implemented so as to bring back peace and
stability to this troubled area and its inhabitants.
Furthermore, all too often, the complexities of
major crises have been fuelled by the public health
emergency created by the HIV/AIDS pandemic. In
order to overcome the scourge of HIV/AIDS, it is vital
that we strengthen the global assistance mechanisms.
In this regard, the 3 by 5 Initiative of the World Health
Organization, aimed at providing antiretroviral
treatment to 3 million infected people by the year
2005, is a very timely and proactive initiative.
For almost six decades, the United Nations has
played a crucial role in merging the diverse interests of
our Member States for the global good. As the
international community becomes more interdependent
and areas of cooperation expand further in the twenty-
first century, the world body will have an even greater
role to play.
Meanwhile, doubts have been expressed as to
whether the current United Nations system is suitable
for confronting the challenges of the new century. As
the Secretary-General has pointed out, the United
Nations has come to a fork in the road. Choices must
be made if the United Nations is to be strengthened and
made more effective.
In that regard, the Republic of Korea hopes that the
High-level Panel on Threats, Challenges and Change
established on the recommendation of the Secretary-
General will identify the challenges the international
community faces and recommend ways to deal with
them effectively. We look forward to the Panel’s report
and hope that its recommendations will shed light on
ways to make the United Nations more effective and
responsive to the needs of the twenty-first century.
No doubt, continued reform of the United Nations
will be an important part of our discussions. In
particular, the Security Council, as the primary organ
for maintaining peace and security, must be reformed
in such a way as to make it more representative and
democratic than it is today. In that regard, we share the
view that the Security Council should be expanded to
adequately reflect the increase in the membership of
the United Nations during the past decades. Expansion
of the Security Council should be designed to enable
more countries to participate in the Council more often,
and on the basis of a more equitable geographical
distribution. In that spirit, we support an increase in
non-permanent members so as to accord to those
Member States willing and able to contribute to
international peace and security greater opportunities
to serve in the Council.
As diverse as they are, there is a common thread
that holds together all the views expressed in this
honourable Hall. We are all united in the goal of seeking a
better and more peaceful world. Now more than ever,
countries are called to rise to challenges together, as
Members of our one global body. The Republic of
Korea stands firm in its hopes for and belief in the
United Nations as the steadfast anchor for our
collective endeavours and remains as committed as ever
to fully playing its part in all areas of its noble work.